SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 31, 2013 SELECTICA, INC. (Exact name of Company as specified in Charter) Delaware (State or other jurisdiction of incorporation or organization) 000-29637 (Commission File No.) 77-0432030 (IRS Employee Identification No.) 2121 South El Camino Real San Mateo, California 94403 (Address of Principal Executive Offices) (650) 532-1500 (Issuer Telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2 below). ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) Explanatory Note This Amendment No. 1 on Form 8-K/A (the “Amendment”) is being filed as an amendment to the Current Report on Form 8-K filed by Selectica, Inc. (the “Company”) with the Securities and Exchange Commission on June 3, 2013 (the “Original 8-K”). The sole purpose of this Amendment is to file Exhibits 3.1, 10.1, 10.2, 10.3, 10.4, 10.5 and 10.6 to the Original 8-K. No other changes have been made to the Original 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Certificate of Designations, Preferences and Rights of Series C Convertible Preferred Stock. Form of Purchase Agreement, dated as of May 31, 2013. Form of Subscription Agreement, dated as of May 31, 2013. Form of Registration Rights Agreement, dated as of May 31, 2013. Form of Series A Warrant to Purchase Common Stock, dated as of May 31, 2013. Form of Series B Warrant to Purchase Common Stock. Forms of Voting Agreement, dated as of May 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 3, 2013 SELECTICA, INC. By: /s/Todd Spartz Name: Todd Spartz Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Certificate of Designations, Preferences and Rights of Series C Convertible Preferred Stock. Form of Purchase Agreement, dated as of May 31, 2013. Form of Subscription Agreement, dated as of May 31, 2013. Form of Registration Rights Agreement, dated as of May 31, 2013. Form of Series A Warrant to Purchase Common Stock, dated as of May 31, 2013. Form of Series B Warrant to Purchase Common Stock. Forms of Voting Agreement, dated as of May 31, 2013.
